DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        Claim(s) 1 is/are presented for examination.

Double Patenting
3.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.        Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,144,154. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

         Current Application
 
      U.S. Patent NO. 11,144,154
Claim 1. An electronic device comprising: a processor; and a touch-screen display configured to transfer data to the processor, the data comprising one or more touch events based on a first period, wherein the processor is configured to: identify movement speeds of the one or more touch events, determine a resampling time based on the movement speeds during a second period, wherein the second period is determined based on the first period and the movement speeds, and resample the data based on the resampling time.

Claim 1. An electronic device comprising:
 a processor; and a touch-screen display configured to transfer data to the processor, the data comprising one or 
more touch events based on a first 
period; wherein the processor is 
configured to: identify movement speeds 
of the one or more touch events, 
determine a resampling time based on 
the movement speeds during a second period, wherein the second period is an integer multiple of the first period, and resample the data based on the resampling time.
.



Claim Rejections - 35 USC § 103
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PG Pub NO 2017/0131832).


As in claim 1, Lee et al discloses an electronic device (Abstract and Fig 1) comprising: 
a processor; (Fig 1 item 140)
and a touch-screen display (Fig 1 and Par 0010, 0036 & 0038) configured to transfer data to the processor, the data comprising one or more touch events based on a first period, (Fig 1, Fig 6 and Par 0010) discloses electronic device includes a display, an input panel configured to periodically sense touch coordinates corresponding to a touch manipulation of a user, and a processor configured to periodically receive the touch coordinates from the input panel
wherein the processor (Fig 1 item 140) is configured to: identify movement speeds of the one or more touch events, determine a resampling time based on the movement speeds during a second period, wherein the second period is determined based on the first period and the movement speeds, and resample the data based on the resampling time. (Par 0010, 0048-0049, 0056 and Fig 6) discloses identifying movement of the touch event based on the processor configured to periodically receive the touch coordinates from the input panel and determine whether the touch manipulation moves based on the variation of the touch coordinates by resampling coordinates of the touch coordinates based on an update period. But Lee et al fails to explicitly disclose discloses identifying movement speed of the one or more touch events. However (Fig 2-4 and Par 0061) discloses identifying movement of the one or more touch events based on movement distance of a touch manipulation over time (i.e. where speed would be based on time and distance moved). Thus speed at which a touch movement of a user is processed is determined. Therefore given Lee et al discloser wherein movement of the touch event is determined based on resampling time of touch events at a given distance and over time period (see fig 3-4). It would have been obvious to an ordinary skill person in the art at the time of the invention to identify movement speeds of the one or more touch events based on its travel distance and time variable.


Conclusion
8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                              06/03/2022